Case 19-01069-JMM             Doc 122    Filed 03/16/20 Entered 03/16/20 19:30:04        Desc Main
                                        Document     Page 1 of 6


Holly Roark (SBN 7143)
ROARK LAW OFFICES
950 Bannock St. Ste. 1100
Boise, ID 83702
T (208) 536-3638
F (310) 553-2601
holly@roarklawboise.com

Counsel for Debtors-in-possession


                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF IDAHO

In Re:                                               Bkr. Case No. 19-01069-JMM
                                                     Chapter 11
WILLIAM E. DEMPSEY, II, and
AMY D. DEMPSEY.


Debtors and Debtors in Possession.



         DECLARATION OF WILLIAM E. DEMPSEY, II, IN SUPPORT OF DEBTORS’

              OBJECTION TO BRUNOBUILT, INC.’S MOTION OBJECTING TO

                     DEBTORS’ CLAIM OF A HOMESTEAD EXEMPTION

         I, William E. Dempsey, II, declare as follows:

         1.     I am one of the Debtors and Debtors-in-Possession in the above-referenced case. I
have personal knowledge of the facts set forth herein and if called as a witness I could and would

testify thereto truthfully.

         2.     This Chapter 11 case was filed on September 17, 2019, as Case No. 19-01069-JMM.

         3.     Schedules A, C, and D were filed on October 1, 2019, as Docket No. 20.

         4.     The real property located at 1720 E. Sendero Lane, Boise, ID 83712, my primary

residence (“Real Property”), was listed on Schedule A with a value of $582,800.00. At the time of

filing, this was a good faith value based on the tax records in Ada County. Attached hereto as

Exhibit A and incorporated herein by this reference is a true and correct copy of the 2019



         DECLARATION OF WILLIAM E. DEMPSEY, II, IN SUPPORT OF DEBTORS’ OBJECTION
             TO BRUNOBUILT, INC.’S MOTION OBJECTING TO DEBTORS’ CLAIM OF A
                               HOMESTEAD EXEMPTION - 1
Case 19-01069-JMM   Doc 122    Filed 03/16/20 Entered 03/16/20 19:30:04   Desc Main
                              Document     Page 2 of 6
Case 19-01069-JMM        Doc 122     Filed 03/16/20 Entered 03/16/20 19:30:04        Desc Main
                                    Document     Page 3 of 6



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 16, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A. Faucher on behalf of creditor BrunoBuilt, Inc.: rfaucher@hollandhart.com

Brett R. Cahoon on behalf of US Trustee ustp.region18.bs.ecf@usdoj.gov

Trevor L. Hart on behalf of Washington Trust Bank: tlh@perrylawpc.com


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

See N/A

/s/ Holly Roark
________________________
Holly Roark




       DECLARATION OF WILLIAM E. DEMPSEY, II, IN SUPPORT OF DEBTORS’ OBJECTION
           TO BRUNOBUILT, INC.’S MOTION OBJECTING TO DEBTORS’ CLAIM OF A
                             HOMESTEAD EXEMPTION - 3
Case 19-01069-JMM   Doc 122    Filed 03/16/20 Entered 03/16/20 19:30:04   Desc Main
                              Document     Page 4 of 6




                         EXHIBIT A
           Case 19-01069-JMM             Doc 122      Filed 03/16/20 Entered 03/16/20 19:30:04               Desc Main
                                                     Document     Page 5 of 6




              LOTS 5 & 6 BLK 3                                                                        (208) 287-7205
              MONTEVIDEOSUB NO 2                                                                      csandirk@adacounty.id.gov
              #0290-0300-C                                                       1720 E SENDERO LN
              #896465049                                                         BOISE ID 83712



                  DEMPSEY WILLIAM E II                                                                June 24, 2019
                  DEMPSEY AMY D
                  1720 E SENDERO LN                                                                   01-6
                  BOISE ID 83712


                                                                                                             R5785840295




 RES LOT OR TRACT                                                 0.140                        140,000                         154,000
 RES IMPROVEMENT                                                                               409,300
                                                                                          140, 000
                                                                                          409, 300                             428,800
                                                                                                                        154, 000
                                                                                                                        428, 800




                                                                                               549,300                         582,800
                                                                  0.140                       -100,000
                                                                                           549, 300                           -100,000
                                                                                                                          582, 800
                                                                                               449,300
                                                                                         - 100, 000
                                                                                           449, 300                            482,800
                                                                                                                        - 100, 000
                                                                                                                          482, 800


                                         540,600           549,300           582,800
458,300                490,200
          6,220                  6,475             7,041             6,821

    2015                   2016              2017              2018              2019


 ADA COUNTY                                                                        (208) 287-7000               7-22-2019
 EMERGENCYMEDICAL                                                                  (208) 287-2962               7-22-2019
 ADA COUNTY HIGHWAY DIST                                                           (208) 387-6123               8-21-2019
 SCHOOL DISTRICT NO. 1                                                             (208) 854-4029               6-10-2019
 BOISE CITY                                                                        (208) 972-8147               7-16-2019
 MOSQUITO ABATEMENT                                                                (208) 577-4646               7-22-2019
 COLLEGE OF WESTERN IDAHO                                                          (208) 562-3295               6-18-2019




     AssessmentsreflectMARKET VALUE as of 1/1/19; for Homeowner
     and PropertyTax Reductionquestionscall (208) 287-7200.                                              EXHIBIT A
                                                                                                                      BDSC05-112732-0046182
Case 19-01069-JMM   Doc 122    Filed 03/16/20 Entered 03/16/20 19:30:04    Desc Main
                              Document     Page 6 of 6




                                                                          EXHIBIT A
